Citation Nr: 1244051	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  11-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for right ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to an increased (compensable) rating for left ear hearing loss.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel







INTRODUCTION

The Veteran served on active duty from September 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable rating for left ear hearing loss and determined that new and material evidence had been submitted and reopened the claim for service connection for right ear hearing loss.  After a de novo review of the claim for service connection, the RO denied service connection for right ear hearing loss.  Although the RO reopened the claim, it is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a June 2011 statement to the RO, notification was provided that the Veteran had revoked his power of attorney (POA) in favor of The American Legion.  He is now unrepresented in this claim.  

The issues of service connection for right ear hearing loss and a compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was most recently denied for right ear hearing loss by a Board decision in June 1986.  

2.  Evidence received subsequent to the June 1989 Board decision related to an unestablished fact and raises a reasonable possibility of substantiating the underlying claim of service connection for right ear hearing loss.  


CONCLUSIONS OF LAW

1.  A June 1986 Board decision, which denied the Veteran's claim of service connection for right ear hearing loss, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).  

2.  New and material evidence sufficient to reopen a previously denied claim of service connection for right ear hearing loss has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence 

Final decisions may be reopened by submission of new and material evidence. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2012).  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett, 83 F.3d at 1383 ; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson, 265 F.3d at 1366.  As noted in the introduction, it is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id. at 1366 ; Barnett, 83 F.3d at 1380.  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran's claim for service connection for right ear hearing loss was most recently denied by the Board in a June 1986 decision.  In that decision, the Board found that the evidence of record did not show right ear hearing loss for VA purposes.  The decision is final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100.  

A claim was filed for service connection for right ear hearing loss in April 2010.  By rating decision of September 2010, the RO found new and material evidence had been submitted to reopen the claim for service connection for right ear hearing loss.  The Veteran underwent a VA audiology examination which showed hearing loss for VA purposes.  38 C.F.R. § 3.385.  The Veteran then underwent a VA audiology examination in July 2010, which did not show hearing loss for VA purposes.  The RO then denied service connection for right ear hearing loss on a de novo basis.  

The evidence received since the June 1986 Board decision includes VA treatment records, a May 2010 VA audiology examination and a July 2010 VA audiology examination for compensation and pension purposes.  

The VA treatment records reflect primarily treatment records for deafness relating to the Veteran's service-connected left ear hearing.  This evidence, while new, is not material.  This evidence primarily references his left ear and pertains to his mixed hearing loss in that ear.  This medical evidence did not relate to an unestablished fact (treatment for his left ear) necessary to substantiate the claim.  Therefore, these treatment records are not new and material.  

As noted previously, a May 2010 VA audiology examination showed evidence of hearing loss VA purposes.  This examination showed auditory threshold in at least one frequency of 40 decibels or greater.  This evidence is new, as it was not previously before decisionmakers.  Additionally, it is material as it relates to an unestablished fact.  It provides a diagnosis of hearing loss in the right ear for VA purposes, and it raises a reasonable possibility of substantiating the claim.  Thus, this evidence is new and material.  

Since the Board finds that the May 2010 VA audiology examination indicates a diagnosis of right ear hearing loss for VA purposes and this evidence is new and material, the claim will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.1105.  Having reopened the claim, the Board finds the underlying claim requires remand for further development.  




ORDER

New and material evidence to reopen the claim for service connection for right ear hearing loss having been received, the claim, to this extent, is granted.  


REMAND

Further development is necessary in this case.  

The Veteran claims service connection is warranted for right ear hearing loss based on service incurrence.  He maintains that while in service, he was exposed to noise while in the Navy.  

As previously indicated, the Veteran underwent VA audiology examination in May 2010, and that examination report showed hearing loss for VA purposes, and was sufficient to reopen the claim for service connection.  However, he also underwent VA audiology examination in July 2010, and those findings did not show hearing loss in the right ear for VA purposes.  These audiology examinations show conflicting findings and therefore, a new VA examination is necessary.  It is of import that neither of the examination reports discussed whether the Veteran, if determined to have hearing loss for VA purposes, had this hearing loss incurred during active service.  This opinion needs to be rendered.  

As the results of this development may impact the remaining claim for an increased rating for left ear hearing loss, the adjudication of this claim will be deferred pending the completion of that development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  The Veteran should be afforded an appropriate VA audiology examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has hearing loss of the right ear for VA purposes, and if he does, whether it is at least as likely as not that the right ear hearing loss had its onset in service or within one year of service discharge, or is due to an event in service, to include exposure to noise.  In offering these assessments, the examiner must also discuss the conflicting data obtained in the May 2010 and July 2010 VA audiology examinations.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The findings relative to the claim of entitlement to service connection for right ear hearing loss are of import to the issue of entitlement to a compensable rating for left ear hearing loss.  These issues are inextricably intertwined and therefore, the claim for a compensable rating for left ear hearing loss should be held in abeyance during the pendency of this remand.  See Harris v. Derwinksi, 1 Vet.App. 180 (1991).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


